El Juez Asooiado Señor Wolf,
emitió la opinión del tribunal.
El demandante, qne es mi carpintero, viajaba con otros trabajadores en un truck Ford. Alega la demanda que el de-mandante. iba sentado sobre la plataforma del truck hacia *2la parte trasera de modo que sus piernas, de las rodillas para abajo, colgaban por el lado de dicho vehículo; que este truck iba hacia San Juan a una velocidad moderada por el paseo llamado 'de Covadonga, cuando, según la demanda, al llegar cerca de la Parada 1, el automóvil del demandado que via-jaba en la misma dirección que el truck, intentó pasarle sin reducir su exajerada velocidad y sin dar señal o aviso de ninguna clase; que el demandado que guiaba personalmente su automóvil salió rápidamente de detrás del truck hacia la izquierda y, como se ha alegado, tan despreocupado de su propia seguridad y de la de los que viajaban en el truck, pasó tan cerca su carro por el lado izquierdo del truck que >dió un fuerte golpe en las piernas al demandante con el ta-palodo trasero derecho; que debido a este golpe las piernas <del demandante fueron obligadas hacia atrás y como conse-cuencia la cadena que movía las ruedas traseras del truck agarraron el pie derecho del demandante pillándoselo entre ella y la estrella dentada que movía la cadena. La demanda • alegaba daños y los consiguientes perjuicios y la corte dictó .sentencia a favor del demandante.
La teoría pues de la demanda era que las piernas del demandante fueron obligadas hacia atrás sobre la cadena dentada debido a un choque con el automóvil del demandado. Los testigos del demandante también declararon eso. No se imputó ninguna otra negligencia procesable al demandado ni otra se trató de demostrar. Se ha sugerido que el deman-dado infringió cierto deber al llevar su automóvil tan cerca del truck. No existe nada en la ley de carreteras ni en la de automóviles que exija que un automóvil se mantenga bas-tante a la izquierda al pasar cerca de otro carro. Por el contrario, se requiere que un automóvil vaya tan distante como posible a la derecha de modo que permita que puedan pasa los demás automóviles que vienen en dirección contra-ria. No hay nada dentro de la condición de la ley que obli-gue a un automóvil que está pasando a que deje más espacio *3del necesario a fin de evitar nn choque con el carro qne va delante.
151 demandante había asumido voluntariamente una posición de algún peligro, pero no existe prueba alguna tendente a acreditar que el demandado conoció el peligro del demandante o que tuvo algún motivo para prever que las piernas de dicho demandante estuvieran en esta condición de peligro.
Los hechos físicos desarrollados en el juicio nos conven-cen de que el accidente no pudo haber ocurrido en la forma relatada por los testigos del demandante. Uno de estos mis-mos testigos manifestó qne a él le parecía imposible que el carro hubiera pasado por donde iba el truck y agolpeara las piernas del demandante sin haberse puesto en contacto con alguna parte de dicho truck. Tan cierto es ésto que a noso-tros nos parece imposible en vista de todas las circunstan-cias que las piernas del demandante en realidad fueran co-gidas. Si fue un golpe directo echando «hacia atrás ambas piernas, apenas si pudo dejar de alcanzar el truck.
La prueba nos convence de que el demandante al darse cuenta de la aproximación del vehículo del demandado vo-luntaria o involuntariamente retiró sus piernas para evitar cualquier posible contacto. Las declaraciones de los testigos excluyen cualquier otra hipótesis razonable. La prueba en cuanto a la forma en que ocurrió el accidente está lejos de ser satisfactoria. El demandante mismo apenas si supo lo que sucedió según su propia manifestación. Los demás tes-tigos no están en condiciones de haber declarado tan cate-góricamente respecto al contacto entre las piernas del de-mante y el guardalodo trasero del carro del demandado. El demandado mismo declaró que no tenía conocimiento alguno de ningún accidente.
El infrascrito, además, con ciertas dudas en la corte, cree que otros hechos hicieron imposible el accidente como se describe en la demanda. En o delante del tapalodo que se alegó *4causó el golpe se encontraron gotas de sangre. Si el tapa-lodo trasero golpeó las piernas del demandante obligándolas hacia atrás, entonces al echarlas hacia delante la sangre hu-biera caído en la parte trasera del alegado tapalodo que ocasionó el golpe. El demandante reconoce, según parece, este hecho físico y contestando a esto sostiene que el golpe dió lugar a que saltara la sangre y llegara a los sitios donde se encontró. Dentro de cualquier velocidad normal al pasar cerca de otro automóvil y especialmente la velocidad exage-rada que ha sido alegada, a la plataforma del vehículo no pudo haber llegado la sangre que de tal modo se supone corrió.
Suponiendo que el demandado marchaba rápidamente, la ordinaria prudencia por su misma seguridad exigiría que de-jara un espacio amplio al pasar por el lado de otro vehículo. La alegada rápida marcha sólo produjo el accidente en cau-sar temor al demandante y obligarle a retirar sus piernas rápidamente, pero creemos que ningún demandado está obli-gado a reducir su velocidad en previsión de que pueda darse el caso de que una persona que está sentada en un lado de un truck con sus piernas colgando las retire repentinamente y encuentre de este modo una rueda de su mismo vehículo que le cause un daño.
Aún asumiendo que el demandado pasó al truck en una forma negligente él no pudo haber previsto que el hecho de pasar tan cerca hubiera causado el daño resultante. Era la rueda dentada la que, según parece, fué la causa eficiente del accidente y nadie generalmente tendría conocimiento de la existencia de tal rueda. El daño no fué la causa natural y probable del accidente. La ley se resume en el caso de Armour & Co. v. Harcrow, 217 Fed. 227, a saber:
“Un daño que es la causa natural y probable de un acto de negli-gencia es procesable, y tal acto es la causa próxima de dicho daño. Pero un daño que no pudo haber sido previsto ni razonablemente anticipado como resultado probable de un acto de negligencia no es *5procesable, y tal acto o es la causa remota, o no es causa alguna del daño. La consecuencia natural de un acto es la consecuencia que ordinariamente sigue al mismo, el resultado que puede ser razonable-mente anticipado de dicho acto. Una consecuencia probable es la que hay más probabilidad de que siga a la supuesta causa que no que no la siga/’ (Se citan casos.)
Cualquier tentativa para imputar conocimiento al deman-dado del peligro del demandante liaría que el demandante tuviera igual conocimiento de tal peligro. Un carro que pasa cerca o hasta da un aviso tendería a hacer que una persona que está sentada al lado de un truclc retire sus piernas. Si era el deber del demandado tener conocimiento y evitar, el demandante igualmente tenía dicho deber.
 La causa próxima de este accidente fué la combinación de sucesos consistentes en la posición del demandante y la existencia de la rueda peligrosa. El resultado total fué un accidente desgraciado.

Bebe revocarse la sentencia apelada y desestimarse la demanda.

El Juez Presidente Señor del Toro y el Juez Asociado Señor Hutchison, disintieron.